         21-03009-hcm
El Paso County             Doc#1-13
               - County Court at Law 6            Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab
                                                                                                Filed    10 Pg2:50
                                                                                                      4/8/2020 1 ofPM
                                                                    2                                 Norma Favela Barceleau
                                                                                                                                     District Clerk
                                                                                                                                  El Paso County
                                                                                                                                  2020DCV0914
                                                        CAUSE NO. 2020dcv0914

          WESTAR INVESTORS GROUP, LLC ETA AL                           §                                           INTHE COURT OF
                                                                       §
                                     Plaintiff,                        §
          yS                                                           §                                     EL PASO COUNTY, TEXAS
                                                                       §
          THE GATEWAY VENTURES, LLC ET AL                              §
                                    Defendant.                         §                                    COUNTY COURT AT LAWS

                                                          AFFIDAVIT OF SERVICE

          "The following came to hand on Mar 17,2020,5:00 pm,

                                           CITATION WITH ATTACHED PLAINTIFFS ORIGINAL PETITION,

          and was executed at 5996 Ojo de Agua Dr, El Paso, TX 79912 within the county of El Pasoat 03:12 PM onThu,Apr 02
           2020, by delivering a true copy to the within named

                                                                 MICHAEL DIXSON


           in person, havingfirst endorsed the date of delivery on same.

           Iam a personovereighteen (18} years of age and Iam competent to make thisaffidavit, lama residentofthe Stateof
           Texas. Iam familiarwith the Texas Rules of Civil Procedure as they apply to service of Process. I am not a party to this
           suit nor related or affiliated withany herein, and have no interest in the outcome of the suit. Ihave never been convicted
           of a felony or of a misdemeanor involving moral turpitude. Ihave personal knowledgeof the facts stated herein and they
           are true and correct."


           Myname is Carolina Hernandez, my date of birth is 12/28/1975, and my address is 12380 Edgemere Blvd SUITE 102
           PMB116, El Paso, TX 79938, and United States of America. Ideclare under penalty of perjury that the foregoing is true
           and correct.


           Executed in El Paso County, State of TX, on April08,2020.




                                                                           Carolina Hernandez
                                                                           Certification Number: PSC#4085
                                                                           Certification Expiration: 07/31/2020
21-03009-hcm Doc#1-13 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 10 Pg 2 of
                                        2
